It having been reported to the Court that Eldon C. Harris of Cut Bank, State of Montana, has been disbarred from the practice of law by the Supreme Court of the State of Montana, duly entered on the 4th day of March, 1965, and this Court by order of March 29, 1965, having suspended the said Eldon C. Harris from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It is Ordered that the said Eldon C. Harris be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.